Citation Nr: 1636069	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for heart disease, and if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for heart disease, finding that new and material evidence had not been received to reopen the claim; and denied service connection for hypertension and diabetes mellitus type II.  

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for heart disease.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for heart disease, hypertension, and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for heart disease was denied in a March 1993 Board decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the March 1993 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for heart disease.




CONCLUSIONS OF LAW

1.  The March 1993 Board decision denying service connection for heart disease is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  Since the March 1993 decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for heart disease; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board finds that new and material evidence has been received to reopen the service connection claim for heart disease.  Other than the issues discussed in the remand section below, as this represents a complete grant of the benefit sought on appeal with respect to this matter, no discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran originally filed a service connection claim for heart surgery in July 1990.  The service treatment records show that clinical evaluation of the heart was normal at his entrance examination in May 1976.  In October 1979 the Veteran complained that it was hard to breathe and that he had dizziness.  He was found to have systolic murmur and a viral flu-like syndrome.  It was noted on a periodic examination in July 1983 that he had an abnormal EKG.  Laboratory studies note normal sinus rhythm with sinus arrhythmia with first degree atrioventricular block.   The Veteran went to the emergency room in October 1985 with complaints that he could not take a deep breath and was coughing.  He was diagnosed with bronchitis.  In December 1985 he was referred for evaluation suggestive of pulmonary stenosis.  It was noted that in September he was undergoing a reserve physical for discharge when it was noted that he had first degree atrioventricular block and murmur suggestive of pulmonary stenosis.  Prior to admission he complained of mild shortness of breath with exertion, and stabbing chest pains.  He had no history of previous cardiac disease.  He underwent a cardiac catheterization on December 23, 1985 and exercise treadmill test and echocardiogram with bubble study on December 16, 1985.  The final diagnosis was atrial septal defect.

The Veteran's Medical Board Report in June 1986 notes that on December 31, 1985, the Veteran had a closure of his atrial septal defect, with excellent results.  He had mild right ventricular dilatation, which was expected to resolve over the next 6 to 12 months.  A January 1986 narrative summary of the operation also noted a final diagnosis of congenital heart disease, atrial septal defect, secundum variety; and status post complete surgical correction.  The postoperative course was unremarkable. 

The Veteran underwent further treatment and hospitalizations in February 1986, May 1986, June 1986, September 1986, and March 1987, with continued complaints of shortness of breath, chest pain, and occasional pain in the left arm.  An electrocardiogram in March 1987 showed status post atrial septal defect, secundum type, possible mitral valve prolapse; rare premature ventricular contractions, frequent episodes of sinus slowing without serious bradycardia, and mild mitral valve prolapse with regurgitation.

After service, the Veteran was admitted to the emergency room of a private hospital in August 1990 with complaints of chest pain that radiated down the left arm.  Myocardial infarction was ruled out by electrocardiogram and cardiac enzymes.  The final diagnoses included chest pain ruled out myocardial infarction.

The Veteran underwent a VA examination in November 1990, which noted complaints of occasional chest pains, dizziness, shortness of breath, sometimes dull or sharp pain with numbness in his arms, mostly left, and nausea with headache, which he stated started after his surgery in service in December 1985.  His diagnosis on examination was atrial septal defect with subsequent surgical repair, and coronary artery disease.

The Veteran's claim for a chronic heart disease was denied in a February 1991 rating decision, on the basis that the Veteran's atrial septal defect was a congenital condition that was not shown to have been aggravated by service.  It was noted that the surgery in service was shown to have been remedial in nature and that the congenital condition underwent no more than natural progression.  The Veteran appealed the RO's decision to the Board.

The Veteran and his representative provided testimony at a Board hearing in July 1992 that even though he had surgery for a congenital septal defect in service, he did not have any symptoms prior to the surgery; and felt that he had a chronic heart disease that manifested in service and/ or was aggravated by the surgery in service.  

In March 1993, the Board denied the Veteran's claim for an organic heart disease.  The Board noted that it was the Veteran's contention that his chest pain was a result of heart surgery that he underwent in service.  It was further noted that the Veteran contended that his atrial septal defect was not a congenital condition and that his pre-service heart disorder, manifested by slight murmur, became worse during service, and as such, he had to undergo heart surgery.  In denying the claim, the Board found that the Veteran's organic heart disease was not manifested in service or within one year thereafter; the Veteran's atrial septal defect was a congenital anomaly, which is not considered a disease; and the cardiac surgical procedure the Veteran underwent in service corrected his atrial septal defect with excellent results and no resulting superimposed pathology.  The Veteran did not appeal the Board's March 1993 decision; so it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2015).

The Veteran submitted a petition to reopen a claim of service connection for heart disease in November 2010.  He continued to assert that the condition started on December 31, 1985 (coincident with the heart surgery).  Additional evidence includes VA treatment records dated in August 2009 showing continued complaints of dizziness.  It was noted that the Veteran was status post heart surgery for atrial septal defect (24 years ago) and that there was no sign of heart failure except the ECG showed 1st degree atrioventricular block.  

The Veteran also submitted a statement on his October 2012 notice of disagreement that after his open heart surgery in service, he had symptoms of dizziness and flu-like symptoms.  In May 2014 he asserted that prior to his surgery in service he had a normal heart rate, but that immediately after the surgery he was raced to the hospital with an elevated heart rate and his pulse rate was ranging from the 90s into the low 100s at rest.  He noted that he was prescribed medication for this. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran contends that his heart rate was normal prior to his surgery in service and that it was high after the surgery.  Medical evidence also shows continued complaints of dizziness, similar to the Veteran's previous complaints in 1990, which suggests a continued condition since the 1990s.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for heart disease is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the service connection claim for heart disease, and to this extent only, the claim is granted.


REMAND

The Veteran seeks service connection for heart disease, hypertension, and diabetes mellitus type II, all of which he contends are related to heart surgery that took place in service in December 1985 to correct an atrial septal defect.  A VA examination addressing the etiology of the Veteran's claimed conditions has not been provided and is warranted in this case.

The Veteran also submitted a statement in April 2016 that he wanted VA to obtain records from the Wyandotte VAMC in Kansas City.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, relevant treatment he has obtained for his heart disease, hypertension, and diabetes mellitus type II.

2.  Make arrangements to obtain all relevant treatment records from the VAMCs in Phoenix and Kansas City (including the Wyandotte VAMC), dated since September 2013, pertaining to the heart disease, hypertension, and diabetes mellitus type II.

3.  Schedule the Veteran for a VA examination and arrange for an opinion to be provided by an examiner with the relevant background to address the service connection claim for heart disease.  The VBMS file must be made available to, and reviewed by, the doctor.  

All appropriate testing should be conducted to consider what present heart disabilities the Veteran presently has, i.e., atrial septal defect, coronary artery disease, etc.

Then, the examiner should provide an opinion as to the following:

1)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's atrial septal defect was subject to any superimposed disease or injury during active service, including from the surgery that took place on December 31, 1985, and based on the Veteran's statements concerning experiencing symptoms of chest pain, shortness of breath, and dizziness after the surgery.

2)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that any other heart disorder, including coronary artery disease  first manifested in service, was related to the in-service heart surgery in December 1985, or first manifested within one year after separation from service.

In making this assessment, please consider the following:

a)  The service treatment records show that clinical evaluation of the heart was normal at his entrance examination in May 1976.  

b)  In October 1979 the Veteran complained that it was hard to breathe and that he had dizziness.  He was found to have systolic murmur and a viral flu-like syndrome.  

c)  It was noted on a periodic examination in July 1983 that he had an abnormal EKG.  Laboratory studies note normal sinus rhythm with sinus arrhythmia with first degree atrioventricular block.   

d)  The Veteran went to the emergency room in October 1985 with complaints that he could not take a deep breath and was coughing.  He was diagnosed with bronchitis.  

e)  In December 1985 he was referred for evaluation suggestive of pulmonary stenosis.  It was noted that in September he was undergoing a reserve physical for discharge when it was noted that he had first degree atrioventricular block and murmur suggestive of pulmonary stenosis.  Prior to admission he complained of mild shortness of breath with exertion, and stabbing chest pains.  He had no history of previous cardiac disease.  

f)  He underwent a cardiac catheterization on December 23, 1985 and exercise treadmill test and echocardiogram with bubble study on December 16, 1985.  The final diagnosis was atrial septal defect.

g)  The Veteran's Medical Board Report in June 1986 notes that on December 31, 1985, the Veteran had a closure of his atrial septal defect, with excellent results.  He had mild right ventricular dilatation, which was expected to resolve over the next 6 to 12 months.  

h)  A January 1986 narrative summary of the operation also noted a final diagnosis of congenital heart disease, atrial septal defect, secundum variety; and status post complete surgical correction.  The postoperative course was unremarkable. 

i)  The Veteran underwent further treatment and hospitalizations in February 1986, May 1986, June 1986, September 1986, and March 1987, with continued complaints of shortness of breath, chest pain, occasional pain in the left arm.  An electrocardiogram in March 1987 showed status post atrial septal defect, secundum type, possible mitral valve prolapse; rare premature ventricular contractions, frequent episodes of sinus slowing without serious bradycardia, and mild mitral valve prolapse with regurgitation.

j)  After service, the Veteran was admitted to the emergency room of a private hospital in August 1990 with complaints of chest pain that radiated down the left arm.  Myocardial infarction was ruled out by electrocardiogram and cardiac enzymes.  The final diagnoses included chest pain ruled out myocardial infarction.

k)  The Veteran underwent a VA examination in November 1990, which noted complaints of occasional chest pains, dizziness, shortness of breath, sometimes dull or sharp pain with numbness in his arms, mostly left, and nausea with headache, which he stated started after his surgery in service in December 1985.  His diagnosis on examination was atrial septal defect with subsequent surgical repair, and coronary artery disease. 

In making this opinion please consider the Veteran's competent statements as to symptoms of chest pain radiating to the left arm, shortness of breath, and dizziness that have persisted since military service.

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  The VBMS file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension first manifested in service, was related to the in-service heart surgery in December 1985, or first manifested within one year after separation from service.

In making this assessment, please consider the following:

a)  The service treatment records show blood pressure readings in April 1982 (120/92); in February 1986 (systolic pressure range from 120 to 190 and diastolic pressure range from 70 to 90); and March 1987 (128/90).  

b)  Private hospital report in August 1990 (after service) shows blood pressure of 160/100.

c)  VA examination in November 1990 shows blood pressure readings of 152/100, 150/100, and 148/96.

d)  The Veteran stated that he had a normal heart rate prior to his heart surgery in December 1985, but that after his surgery his heart rate was high.

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed diabetes mellitus type II.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus first manifested in service, was related to the in-service heart surgery in December 1985, or first manifested within one year after separation from service.

In making this assessment, please consider the Veteran's statements that he became more sensitive to sugar in service and would feel dizzy and light-headed after consuming a small amount of sugar.  Also please note VA treatment records show a first diagnosis of diabetes mellitus type II in 1997, but that any relevant symptoms that could pertain to diabetes mellitus, including from the Veteran's competent statements, should be considered, as well.

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


